                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

CHARLES MOORE, JR.                                                              PLAINTIFF
ADC #129374

v.                           CASE NO. 4:19-CV-00578-BSM

WENDY KELLEY, et al.                                                           DEFENDANTS


                                          ORDER

       After careful review, United States Magistrate Judge Jerome T. Kearney’s

recommended disposition [Doc. No. 6] is adopted, and Charles Moore Jr.’s complaint [Doc.

No. 1] is dismissed without prejudice.

       This dismissal constitutes a strike for purposes of 28 U.S.C. section 1915(g) and,

pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal from

this order would not be taken in good faith.

       IT IS SO ORDERED this 12th day of February, 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
